Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 24, 2018

                                      No. 04-17-00769-CV

                   IN THE INTEREST OF L.M.T., ET AL., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00862
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating both parents’ parental
rights. The appellants’ briefs were originally due to be filed on January 2, 2018.

        By order dated January 3, 2018, the first motion for extension of time filed by appellant
D.P. (the mother) was granted, extending the deadline to file the brief to January 22, 2018.
Because the disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration our order noted this appeal is required to be brought to
final disposition within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN.
6.2. Our order further stated, “Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.”

       On January 22, 2018, appellant’s attorney filed a second motion for extension of time
requesting an additional twenty-day extension due to the attorney’s workload. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT APPELLANT D.P.
WILL BE GRANTED. Appellant D.P.’s brief must be filed no later than February 12, 2018.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court